Citation Nr: 1737468	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-31 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a psychiatric disability.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1990 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which established service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating, effective April 1, 2011.

In June 2013 correspondence, the Veteran withdrew his request for a DRO hearing.  Subsequently, a Videoconference Hearing before a Veterans Law Judge was scheduled for April 2017.  However, the Veteran did not attend the scheduled hearing, and did not provide good cause for not attending.  Therefore, his request for a Board hearing is considered withdrawn.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The most recent VA examination was in July 2011, which is unduly remote.  The Board finds that a more recent VA examination is needed to properly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the current degree of severity the Veteran's psychiatric disability.  The examiner must review the claims file and should note that review in the report.  The examiner should identify all current manifestations of a psychiatric disability.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment resulting from the psychiatric disability, and should describe the symptomatology causing those levels of social and occupational impairment.   

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

